IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF ANNA SWARTZ             : No. 886 MAL 2015
                                         :
                                         :
PETITION OF: EDWARD SWARTZ,              : Petition for Allowance of Appeal from
EXECUTOR                                 : the Order of the Superior Court

IN RE: ESTATE OF ANNA SWARTZ             : No. 937 MAL 2015
                                         :
                                         :
CROSS PETITION OF: PEARL                 : Cross Petition for Allowance of Appeal
MACKERCHAR                               : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of March, 2016, the Petition for Allowance of Appeal is

DENIED.